﻿ 
1.	"O praise the Lord, all ye nations: praise him, all ye people. For his merciful kindness is great toward us: and the truth of the Lord endured for ever" 
2.	I bring with me from the Government and people of a small but vibrant and aspiring nation, Grenada, the land of spice, a land of warm and genuine friendship, a land of sunshine and a land and people irrevocably dedicated to the philosophy of the fatherhood of God and the brotherhood of man-it is from this land and people that I bring you warmest and sincerest greetings and felicitations, as they have mandated me as their humble chief servant to make a contribution to the thirty-second session of the General Assembly of this veritable and august body, the United Nations. This mandate I have accepted with a mixture of feelings and emotions in that, first, I harbour some measure of apprehension as to my ability to attain the standard already established by previous speakers. Secondly, I am under an aroused emotion of excitement in the matters I intend to raise at this session. Thirdly and fortunately, I have a degree of faith and satisfaction in being motivated by divine inspiration to present by my humble address some contribution towards the lessening of world tension and the establishment and maintenance of total human freedom and a meaningful and lasting world peace.
3.	May I, on behalf of the Government and people of Grenada, offer you, Mr. President, our sincere congratulations on your unanimous election to the presidency of the thirty-second session of the United Nations General Assembly. Indeed, your ascendancy to that enviable and exalted office is the culmination of a distinguished record of public service both inside and outside the United Nations and more particularly in the areas of international relations and diplomacy, as well as your excellence in the fields of law and journalism. The standard set by your predecessor certainly offers you a great challenge which you have accepted by virtue of your assumption of this office. I have absolutely no doubt that you, Mr. President, will face the challenge with optimum success and distinction and perhaps establish new records for your successors.
4.	At this juncture may I be permitted to pay a tribute to your predecessor, Ambassador Hamilton Shirley Amerasinghe, for his invaluable, excellent and dedicated leadership as President of the thirty-first session of the General Assembly. His dedicated service to the United Nations during his presidency and even before will be indelibly recorded in the annals of the United Nations.
5.	May I crave the Assembly's indulgence to focus the spotlight of congratulations on a very modest but extremely able and distinguished personality, Mr. Kurt Waldheim, our beloved Secretary-General, a man who undoubtedly appreciates the needs, requirements and the growing problems especially of the under-developed and developing countries. Mr. Waldheim's extreme dedication and the diligence with which he has been dealing with some of those problems must unquestionably place him on the pinnacle of love and admiration for all those who have had the privilege of coming into direct contact with him.
6.	Please permit- me also to take this opportunity to congratulate the Republic of Djibouti and the Socialist Republic of Viet Nam on their admission to full membership in the United Nations. It is quite significant to note that, since Grenada's admission to membership in the United Nations, 12 other countries have been similarly admitted—a salient fact that indicates a trend .towards the fulfilment, de facto, of the United Nations' entrenched obligation to work towards universality within the Charter.
7.	We have always expressed the view, more particularly so since we became an independent country, that, in spite of our size with respect to landmass and population, we will not allow ourselves to be inhibited in any way, least of all in our obligation to make a meaningful contribution within the framework of this Organization. In this context, we have been quite clear and loud in our submissions during previous debates of the General Assembly and in committees dealing with specific issues. Admittedly, some of the matters that we have raised here and shall continue to raise here may be considered by some to be strange and somewhat extraneous, but at least some of those matters have triggered speculation and ignited the hearts and minds of at least some people involved in various areas of human endeavour and development.
8.	Permit me here to mention just a few of those matters to which we have given expression over the last three years: Grenada's firm commitment to the rule of law and order; its acceptance of its international obligations; the fatherhood, supremacy and universality of God, and man's duties to his fellow man; Grenada's dedication to world peace; human rights; women's rights; Grenada's concern and provision for its youth; the mystery of the Bermuda Triangle; our support of territorial integrity; decolonization and the liberation of all peoples; economic cruelty and exploitation as meted out by imperialist masters; man's fear of unlocking the door to himself and evolving; the release of information and data on unidentified flying objects and related phenomena; the new international economic order; pollution; the human environment, and psychic research.
9.	Today I should like to address my first contribution to the concept of the new international economic order as it relates to third-world countries.
10.	Unfortunately, we are not satisfied that there is among many of the world's richer nations a full understanding of and a sympathy for some of the real problems facing small island nations like Grenada, where the deep imprint of exploitation remains indelible and the disabilities of geography continue to be an obstruction to development.
11.	Grenada is concerned and feels a sense of frustration over the seemingly endless dialogue that has been proceeding in international forums on the establishment of a new international economic order, though there are certain hopeful signs which indicate that the discussions concluded so far cannot be regarded as a "dialogue of the deaf. However, many countries have not yet succeeded in providing to the developing countries anything near what they should give in the form of economic and technical co-operation, thus allowing the gap between the developed and the developing countries to grow even wider.
12.	May I reiterate an important observation that Grenada has been making at other international forums to the effect that it is somewhat significant that international lending agencies sometimes operate against the interest of developing countries. In this connexion Grenada is fully convinced that the international lending agencies require a fundamental reorganization of their traditional and outdated criteria in evaluating a country's qualifications for borrowing, as well as a reorganization of their policies and their operations. We urge them to take greater cognisance of the political and social realities prevailing in small developing countries and to modify their approach in appraising the needs of such countries. For example, we are often advised to cut expenditure and/or increase revenue in order to achieve a specific objective. In any economy like Grenada's, the scope for increasing revenue is very limited, but when we painfully impose measures for raising the necessary revenue we hear talk of multiple currency practices contravening the philosophy of the agency. This is all confusion and represents an imperfect appreciation of the realities of life in small developing countries.
13.	Grenada shares with the emerging peoples of the less developed island nations the plight of small size, openness, lack of mineral resources, scarcity of investment capital for production and an inadequacy of job opportunities. Countries like ours can do little to insulate their economies from the ill effects of world inflation because of the weaknesses of their external sectors and their extreme dependence on the metropolitan countries for both guaranteed prices and financing. Thus, .when the economies of the metropolitan countries become sick and precarious, the economic backlash must essentially manifest itself in budgetary deficits in the small island economies. The mechanisms available to our countries for counteracting those adverse circumstances are severely limited.
14.	Invariably the first and foremost suggestion, in most cases a directive, is that expenditure be reduced forthwith.
15.	But we know that it is almost suicidal for our people if we cut expenditure to an irreducible minimum. We are riding on the horns of a dilemma because the very aid that we need to help us to undertake programmes which could ensure self-sustaining economic growth is denied us on the basis of per capita income, a criterion which imposes tremendous hardships on developing countries, a criterion which has been ill-conceived and one which is obsolete and inequitable in terms of a realistic view of all the relative circumstances.
16.	Grenada is heartened by the commitment given during this General Assembly by many nations to increase their levels of developmental assistance to the developing countries. We discern also in the new policy of the United States a strong desire to take a more lively and meaningful interest in the problems of developing countries, and we might as well take the opportunity now to suggest that in providing technical and economic co-operation,, not only the United States of America but any other country should give more consideration than at present to bilateral arrangements, especially among the smaller countries which traditionally get crushed, trampled upon and left in the mire of events while the struggle for the survival of the fittest continues to our great disadvantage. Indeed, it was a straggle, with tremendous odds against us, for Grenada to have acted as host to the seventh regular session of the General Assembly of the Organization of American States. However, we did, and it was acclaimed by all concerned that by any standard it was an overwhelming success. I thank God.
17.	I wish to take note also of the welcome approach taken by the Secretary-General in inviting richer nations in the international community to act in concert to provide assistance to individual countries with special problems—a form of bilateralism. In a way, such assistance recognizes that a chain is as strong as its weakest link, and that, as we are fully aware; each one of us is his brother's keeper. And in this regard we welcome with distinct pleasure and satisfaction the initiative of the United States Government within our region.
18.	As my second contribution today I should now like to touch on the subject of human rights and, because I consider my contribution on this subject at the thirty-first session is of such importance aid of current relevance, I must crave your indulgence, Mr. President, before advancing additional and supportive material, to repeat some of what I said then:
"I am submitting, with respect, that it is most urgent and vitally important for the world to take a new look at the concept of human rights"-and specifically to include the equality of women. "It is my strong feeling that those who propounded the principles of the rights of humanity that culminated in the Universal Declaration of Human Rights in 1948 must necessarily have had completely different ideas from those that seem to prevail in some quarters when one speaks of human rights today. Let me say here and now that human rights must not-I repeat, not—be interpreted as a one-way street for evil individuals and small subversive groups whose aims and objectives are mainly and simply to disrupt the peace and harmony of society in their attempt to overthrow governments and establishments. In regard to their acts of violence, terrorism, vandalism, kidnapping and arson and other criminal acts and threats to the security of society there is always a conspicuously loud silence among individuals and organizations that spontaneously present themselves as advocates and representatives of all such terrorists, criminals, vandals and kidnappers when they come face to face with the law. These individuals and organizations, perhaps too many to mention, seem always to offer themselves as a counsel of solace, thereby abetting the activities of such offenders and giving them and others of their kind encouragement to commit similar crimes. When a Government or Governments take the necessary action to secure and ensure for the majority of their people the human right to enjoy peace of mind, I often wonder whether the organizations, groups and individuals that keep on shouting out for human rights and trying to defame and vilify the character of good Governments ever thought of issuing warnings to those wicked individuals and groups before they actually commit mischief. Human rights must work both ways. When a child is kidnapped, perhaps more than 99 per cent of the population are deprived of its human right to sleep in peace, not knowing whose child will be next. So it is that, when a building is burned or bombed or a man is shot or an aircraft is hijacked or some other acts of violence or vandalism are committed, automatically the human right to peace is infringed or violated. It is in these cases that -.e shouters for human rights should shout, and not the criminals come face to face with the law. Governments are not only stifled in taking preventive measures for the safety and security of life, property and the welfare of all of the people; they are obliged to do so."'
20. But certainly my entire concept of human rights must essentially go beyond these boundaries. Human rights must identify, tackle and solve the problems affecting the basic needs of humanity. It is conceptually fallacious to speak of the right to use a public address system at a time considered not to be in the best interest of a Government or nation and at the same time to overlook man's needs in the areas of shelter—proper housing for himself and his family- clothing, food, education, recreational facilities, religious obligations and freedom of worship, medical and health facilities, the right to work, to earn and to own, and many other areas which rightfully come within the compass of human rights. There is a tendency among many people to confine human rights to civil and political activities.
21.	Furthermore, there are many people who have been appointed to serve on human rights commissions and committees who, for fear of reprisals, have never exercised their duties in terms of investigation, evaluation and recommendation with any measure of objectivity. Yes, indeed, there are many people who have formed their own commissions and committees on human rights who are themselves dissidents, delinquents and recalcitrant of the highest order and whose main purpose is to satisfy their own selfish political aspirations. There are others, however, of admittedly high integrity and calibre who have been appointed to committees and commissions but who because of the frailties of man and the fear of reprisals-the fear of being attacked physically or otherwise by dissidents and activist groups—have never been able to give a fair and unbiased picture of the confrontations, the strife and confusion from which have emanated the cries for human rights. Should we here, Members of this Organization, pause for a moment and gather diligently and objectively all the relevant information surrounding the issue of human rights as reported by commissions, committees and the communication media with regard to certain countries of the world today, we would certainly be shocked when government's side of the picture is honestly and comprehensively presented.
22.	For some peculiar Governments have always been placed on the defensive, and in this context l am not including the regimes of South Africa and Rhodesia, where there are blatant, gruesome and intolerable violations of human rights. It is very easy for individuals, committees, commissions, groups and even certain institutions to be emotionally intoxicated and to allow the emotions to supersede sound reason and a sense of justice.
23.	Brothers and sisters, let us consider ourselves as one big family on " this planet earth, and let us desist from parsing arbitrary judgement on countries like Chile and others until we are satisfied that we have ourselves properly and objectively investigated without fear or favour all the relevant circumstances from all parties concerned. It is my fervent prayer that Governments, commissions, committees, certain religions, other groups and individuals may refrain from passing judgement on some Governments while they are under the influence of emotional intoxication.
24.	My third contribution would be on the subject of wars and conflicts. Grenada, like other nations, recognizes that continued strife among super-Powers, as exemplified by the continued arms race, constitutes a major obstacle to world peace. While we recognize that there has been some softening of the hard line hitherto. taken by the great Powers in respect of disarmament, regrettably we also observe a spreading of the mass race in areas and among countries which hitherto remained outside of this area of friction. This leads to a great waste of resources and significantly obstructs the social and economic well-being of those nations whose main concern, within the international community, is social and economic development and peaceful coexistence. It is a real concern to us in
Grenada that billions of dollars are spent every year to promote a dangerous build-up of arms which, in our view, can be more effectively utilized in providing conditions which would narrow the yawning gap between the rich and the poor.
25.	In this regard Grenada strongly supports any and all efforts dedicated to disarmament and likewise strongly endorses all statements and efforts in favour of the non-proliferation of nuclear weapons. We were extremely pleased to hear President Carter give the assurance that the United States would exercise the highest degree of caution in the use of nuclear weapons. That promise and his determination to ensure a reversal in the build-up of armaments and the trade in armaments constitute a solemn pledge to this Assembly and the global community generally. It is with extreme joy and profound satisfaction that we have welcomed that solemn pledge to the General I Assembly by President Carter, and I am sure that I am | reflecting the sentiments of all the peace-loving nations of the world in stating that his words will stand as a living [symbol of America's determination to end world tension and provide a sound basis for lasting peace. 
 May God bless the United States of America for this new thrust and trust our initiative.
26. Grenada bemoans the continued struggle of black and disadvantaged races throughout the world for an equal place in society. We cannot tolerate the racial policy of apartheid in South Africa, and we totally abhor the existing situation in Namibia and Zimbabwe and offer full support to the peoples within those countries who are struggling desperately for liberation, as well as to those countries in Africa and elsewhere that are also aiding in the struggle. In this connexion we strongly support the new British initiative for a just settlement, and we are likewise convinced that the United Nations has a legitimate role to play in dealing with this problem.
27.	The world has witnessed a continuous striving of peoples for self-determination and territorial integrity. Panama and Belize are two other examples of interest to Grenada. We are happy at the progress made thus far with regard to Panama and the recent signing of an accord, which represents a very historic step in hemispheric relations. It is our hope that all obstacles will be quickly overcome so as to ensure that Belize can assume full sovereignty and take its rightful place in the community of nations.
28.	I touch now on my fourth area of concern, a matter which I have been raising in this very chamber since 1975. In 1975 I made mention of the various inexplicable phenomena which continue to baffle even the most advanced branches of science, citing the Bermuda Triangle as one example, and calling upon the United Nations to set up an agency or department for psychic research. In 1976, broadened the scope of my concern to include unidentified flying objects, and called upon the nations of the world to make available to mankind information and other data on this unique phenomenon which lay hidden in national archives. I repeated the call for a United Nations agency or department to be established to study of these phenomena.
29.	On those two occasions the members of the General Assembly politely took note of my concerns but, in fact, no United Nations action flowed from my presentations. Meanwhile, I have been literally inundated with letters and communications from individuals, groups and organizations from all over the world, some too modest to come into the open, expressing tremendous interest in the matters I had raised in the United Nations and urging me to continue the initiative in seeking involvement by the United Nations in the way I had suggested.
30.	I have myself seen an unidentified flying object, and have been overwhelmed by what I have seen, but my main interest in this matter is not. scientific but essentially political, since I am of the firm belief that this world body should take a legitimate interest in a matter which has aroused general world-wide concern, including that of the leaders of several countries. That concern in unidentified flying objects and related phenomena was more than amply demonstrated and expressed at the First International Congress on the Unidentified Flying Object Phenomenon, held in Acapulco, Mexico, earlier this year, which was attended by over 400 persons, including some of the leading scientists, researchers and authors in the field of the study of unidentified flying objects, and at which I had the pleasure and the privilege of delivering the key address- That group strongly supported my efforts to bring this important subject within the official knowledge of the United Nations, and unanimously endorsed a resolution to that effect. Right now the communications media are agog with interest in the progress we have made in having included on the agenda for this thirty-second session an item calling for establishment of an agency or department devoted specifically to research into unidentified flying objects and related phenomena, which will be discussed in greater detail later in this session by the Special Political Committee. The media are also, understandably, full of excitement and curiosity about the discussion I might have had on this subject with President Jimmy Carter when I had the honour and the pleasure of a 45-minute visit with him on the occasion of the ceremony marking the signature of the Panama Canal treaties.
31.	Grenada takes no categorical theoretical stand on the question of unidentified flying objects. Theories as to the nature, origin, and intent of unidentified flying objects are many and are- amply known to civilian and governmental research groups. Irrespective of theory, however, the major research groups are dedicated first and foremost to achieving the following main objectives in their endeavours: to study all significant reports on unidentified flying objects with a view to making a reasonable and acceptable determination of the nature, origin and intent of unidentified flying objects; to disseminate the substantive results of such study to the public and the news media; to work co-operatively with, or within the framework of, the . United Nations to help establish a communications system through which important data can be rapidly exchanged internationally.
32.	Research groups are aware of the risks of making a premature judgment at this juncture, knowing that the- constant input of new data on unidentified flying objects, or any single dramatic incident, may trigger a break-through to support any one theory or show evidence that two theories can be unified.
33.	Despite the wording of Grenada's item on the agenda, we are prepared to adopt a very flexible posture in this whole matter regarding the item, because we feel that what is important in this case is not so much to foist another agency upon Member nations, with all the ramifications of cost and the like that are involved, but rather to provide an opportunity for open discussion of this matter and the adoption of some resolution which will keep it alive in the General Assembly. Mindful of the experience in other situations-for example, in the preliminary study leading up to the establishment of a committee on the law of the sea, many nations, which now see an agency or department of the United Nations for the study of unidentified flying objects as being too far-reaching an objective to be introduced by little Grenada, may be more easily inclined to give support to a more modest objective: calling for a small ad hoc committee to study the problem and report back to the General Assembly.
34.	Many very important United Nations activities grew out of modest beginnings in small ad hoc committees, and somehow I am confident that all nations will lend support to the quest to discover more about unidentified flying objects and related phenomena, thus contributing to the unfolding of important scientific information which has so far continued to baffle man.
35.	It is significant to note that it has been reported that two of the super-Powers, those which earlier initiated a joint space programme, have now launched a new cooperative effort to look into the problems of the Bermuda Triangle as well as to discuss the possibilities of life in outer space, against the backdrop of the experience of the astronauts and cosmonauts. These are very significant developments, and, when coupled with the fact that other countries are now beginning to take official cognisance of unidentified flying objects and make public pronouncements about them, it seems quite clear that such objects might not be such a laughing matter after all.
36.	I wish now to focus some attention on man, the greatest thing that God has created on this planet earth. But, as I said before, man is afraid to unlock the door to him and so evolve beyond the material, beyond his immediate external environment, and make a thrust beyond earth's orbit. In that context man would more easily appreciate extra-terrestrial existence. And because man is the greatest thing that God has created man must make a search within himself-his inner self—with a view to awakening his inner consciousness and so bringing to light his fullest potentials as his divine heritage. Regrettably, in this regard man has been going through a steady process of degeneration. This could be attributed to various factors- invention, modern gadget-y, perhaps man's greed for material power, for dominion and domination over brother man; or, perhaps, man admits failure before he actually fails and consequently uses his mind as a conductor by which all the elements of failure are induced within his system and the natural sequel is actual failure. Conversely, 1 accepts the philosophy that "what is difficult is that which can be achieved with some effort; what is impossible is that which can be achieved with greater effort". When we remember that man is the greatest thing that God has created on this planet and, basically, he is everything that he himself has invented, we see that the power of creativity in man is certainly without boundary. But man has lost many of his natural endowments. For while he is greater than any other' creature on this planet, we observe that the cat can see through the dark and man cannot today; the dog, the horse and other creatures of the animal species not only can see but also can sense existences beyond those that man has the capacity to sense. Man is always at war with himself, which is an obstacle to his full in-depth understanding of some of the problems with which we are faced today. Man is inextricably obsessed with the love for power as against the power of love.
37.	Science has taken some tentative steps to help in bringing to light some of the secrets of man's inner life, but science itself is so clouded by traditional concepts that the hope for man lies in a redefinition of, and an entirely new thrust in, science such as would recognize the authenticity of psychic research and actively promote such research in the over-all interest of man and mankind.
38.	If the ultimate objective of the United Nations is to bring about peace and the happiness of mankind, then it follows quite naturally that the Organization should take a deep and keen interest in the condition of man as an individual person.
39.	I wish now to focus my attention on our planet earth. In the light of scientific discoveries it would be more than fallacious to conceive our planet as being the sole and only estate of God's domain. But, since the planet earth is man's natural habitat, it is incumbent upon man to have a full and comprehensive knowledge of our planet in relation to man and in relation to other planets. And speaking here of our planet in relation to man, we must admit that man has not reached out sufficiently to understand and to utilize to the fullest the resources and potential with which our planet is endowed. To a great extent man limits his activities to only a small portion of our planet, and to a great extent man misuses, man wantonly destroys, and in some cases man is guilty of under utilizing our land. And let us not forget that we are talking only of the earth mass, which is approximately only one quarter of our planet.
40.	In my opinion it is necessary for us to redirect our scientific, technical and technological skills from constructing destructive weapons and instruments to identifying and multiplying the natural resources and potential of our planet. Today we speak of family planning; today we speak of legalizing abortion; today, as before, we are faced with famine and deprivation. But man must reckon with himself to recognize that on this planet we are simply the guests of a benefactor—the Universal Divine, God, the Great, Supreme Architect. And this God of which I speak is too perfect in goodness, too perfect in love, and, simply, too perfect to cultivate this planet with human species, animals, mammals, birds, reptiles, insects, fish and plant life, among other things, and not provide us, human beings, His greatest creation, with the basic needs and requirements for our existence. In other words, the problem of population explosion is in reality no problem at all: the real problem lies in the improper distribution of our natural resources, the improper utilization of our arable lands and man's failure effectively to identify and harness the wealth of resources yet untapped on the land and in the air, but more particularly in the ocean. We recognize that marine biology and hydroponics and so forth, as they exist today, are but a simple scratch or dent on the surface of the study and utilization of the ocean's resources.
41.	In conclusion, I wish to tackle the subject of the universality of God—the concept, acknowledgement and acceptance of our Supreme Being. Last year, in referring to this subject, I said that there was no other subject of greater significance or importance or urgency. Today this is still my irrevocable conviction. I admit that some people are far removed in practice from this subject. Other people deal with God as a part-time enterprise. Some deal with God as a weekly exercise in which they visit with Him in church for an hour or two with a prayer book and then return home and, as it were, place God in a drawer or on a shelf or dressing table—"till next week", as they may say. It is my fervent prayer that the subject of the Supreme Universal Being, regardless of the name used, should be discussed not only in church and in religious symposia, but in homes, in meetings and conventions, in conferences, and in international organizations, institutions and forums. And in this context I feel that all ceremonies, be they signings of treaties, meetings of minds or others, should commence with the acknowledgement of God and the invocation of His blessings on the event. That is a thought I particularly wish to leave with leaders in various fields of endeavour.
42.	Finally, for and on behalf of all of us and in humility I now implore the universal head of the holy cosmic, as I did before: Lord, help us to know who we truly are; Lord, teach us to know ourselves and our potential, help us to use our potential to the fullest extent; Lord, help us to understand better the specific purpose or purposes for which we have been placed on this planet earth and help us to perform our duties and our obligations more promptly, more nobly, more diligently, more effectively, without fear or favour and to Your greater satisfaction and glory.
 


